


109 HR 5495 IH: To amend the Internal Revenue Code of 1986 to add human

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5495
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to add human
		  papillomavirus vaccines to the list of taxable vaccines for purposes of the
		  Vaccine Injury Compensation Trust Fund.
	
	
		1.Addition of human
			 papillomavirus vaccines to list of taxable vaccines
			(a)In
			 generalParagraph (1) of section 4132(a) of the Internal Revenue
			 Code of 1986 (defining taxable vaccine) is amended by adding at the end the
			 following new subparagraph:
				
					(O)Any human
				papillomavirus
				vaccine.
					.
			(b)Effective
			 date
				(1)Sales,
			 etcThe amendment made by
			 subsection (a) shall apply to sales and uses on or after the first day of the
			 first month which begins more than 4 weeks after the date of the enactment of
			 this Act.
				(2)DeliveriesFor purposes of paragraph (1) and section
			 4131 of the Internal Revenue Code of 1986, in the case of sales on or before
			 the effective date described in such paragraph for which delivery is made after
			 such date, the delivery date shall be considered the sale date.
				
